DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet from claims 1 and 7, and the hollow body from claims 7 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "9b" have both been used to designate the same structural element as shown in Figures 1a-2b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:
Claim 5, lines 2-3, recites “the first element comprising a projecting end of the fixing screw” which should be changed to --the steering pin is a projecting end of the fixing screw-- to make it best understood how the steering pin and the fixing screw are structurally related to each other.
Claim 11, lines 2-3, recites “the first element comprising a projecting end of the fixing screw” which should be changed to --the first element is a projecting end of the fixing screw-- to make it best understood how the first element and the fixing screw are structurally related to each other.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, line 2, recites “a sensor” which is indefinite because it is unclear what the difference is between the sensor from claim 6 and the sensor from claim 1, line 18.  Does the invention have two separate sensors?
Claim 6, lines 2-3, recites “an effective length” which is indefinite because it is unclear what the difference is between the effective length from claim 6 and the effective length from claim 1, line 18.  Does the invention have two separate effective lengths?
Claim 7, line 2, recites “a magnet” which is indefinite because it is unclear what the difference is between the magnet from claim 7 and the magnet from claim 1, line 17.  Does the invention have two separate magnets?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 8 depends from claim 2 which has been cancelled by the Applicant therefore it an improper dependent claim.  It appears that claim 8 should be amended to depend from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-5, 10, and 11 are allowed over the prior art of record.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Page 5 of the Remarks that “Applicant respectfully notes that the figures illustrate a target 11, and paragraph [0034] states that “[i]n a particularly ingenious way, the second element 9b can also support a target 11, which can be identified by a sensor, in order to determine the effective length of the connecting rod 1.  When the sensor is a Hall effect sensor, this target may include a magnet or a metal mass, optionally housed in a hollow body, for example, made of 
The drawings show a target (element 11), but nowhere in element 11 is there a magnetic element.  Is the Applicant trying to claim that the target is a magnet?  As presently claimed, the drawings should show a target and a magnet coupled to the target.  Furthermore, there is no cross-hatching that would signify a magnet being part of the target (element 11).
It is unclear where the Applicant is viewing a hollow body in the drawings.  Elements 9b and 11 are shown as solid bodies therefore they cannot be considered as a hollow body.  Is the target supposed to be hollow?  Claims 7 and 10 disclose that the hollow body is fixed to the second element (element 9b).  As best understood, there is no hollow body attached to element 9b or element 11 shown in the drawings.  The Applicant should make it clear how the target, the magnet, and the hollow body structurally relate to each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656